UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 13-6789


BILLY RAY MANEY,

                      Petitioner – Appellant,

          v.

RICHARD NEELY, Superintendent,

                      Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Norfolk, at Asheville.    Robert J. Conrad, Jr.,
District Judge. (1:13-cv-00069-RJC)


Submitted:   July 25, 2013                 Decided:   July 30, 2013


Before GREGORY, DAVIS, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Billy Ray Maney, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Billy Ray Maney seeks to appeal the district court’s

order     dismissing      as     untimely    his       28   U.S.C.       §    2254     (2006)

petition.      The order is not appealable unless a circuit justice

or    judge   issues      a    certificate      of   appealability.             28     U.S.C.

§ 2253(c)(1)(A) (2006).            A certificate of appealability will not

issue     absent     “a       substantial    showing        of     the       denial    of   a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2006).                  When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating        that    reasonable           jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El    v.    Cockrell,       537    U.S.       322,    336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                               Slack,

529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Maney has not made the requisite showing.                           Accordingly, we

deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.                      We dispense with oral

argument because the facts and legal contentions are adequately



                                            2
presented in the materials before this court and argument would

not aid the decisional process.



                                                      DISMISSED




                                  3